DENY; and Opinion Filed June 3, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-13-00700-CV

                           IN RE KYLE J. BROWN, SR., Relator

                 Original Proceeding from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-10-07565

                              MEMORANDUM OPINION
                        Before Justices Moseley, Francis, and Fillmore
                                 Opinion by Justice Fillmore
       Relator filed this petition for writ of mandamus asking this Court to “command[] the trial

court to dismiss this motion to modify parent child relationship with prejudice, recusal of the

judge, granting lost time with children back, repayment of fees and expenses, and requiring a

TRO on Ms. Brown to enforce the orders.” Relator has failed to pay the filing fee for his

petition. Additionally, based on the record before us, we conclude relator has not shown he is

entitled to the relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833,

839-40 (Tex. 1992) (orig. proceeding). Accordingly, we DENY relator=s petition for writ of

mandamus.




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE

130700F.P05